COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NOS. 02-15-00164-CR
                                    02-15-00165-CR
                                    02-15-00166-CR
                                    02-15-00167-CR

BENJAMON RAY STEWART A/K/A                                            APPELLANT
BENJAMON TODD STEWART
                                             V.

THE STATE OF TEXAS                                                       STATE


                                       ------------

         FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
        TRIAL COURT NO. 1336013D, 1336014D, 1336015D, 1336016D

                                       ------------

                                       ORDER

                                       ------------

      We have considered the court reporter’s request for an extension of time to

file the reporter’s record in this appeal.

      The request is GRANTED. The reporter’s record is ORDERED due for

filing in this court no later than Monday, September 28, 2015. NO FURTHER

REQUEST FOR EXTENSION OF TIME SHOULD BE NECESSARY.

      The clerk of this court is directed to transmit a copy of the order to the

attorneys of record, the trial court judge, and the court reporter.

      DATED September 8, 2015.

                                                      PER CURIAM